Exhibit 21.1 Subsidiaries of the Company The following is a list of directly or indirectly wholly-owned subsidiaries of Brunswick Corporation, omitting some subsidiaries which, considered in the aggregate, would not constitute a significant subsidiary. Subsidiary Place of Incorporation Names Under Which Subsidiaries Do Business Attwood Corporation Delaware Boston Whaler, Inc. Delaware Brunswick Bowling & Billiards Corporation Delaware Brunswick Compañías de México, S.A. de C.V. Mexico Brunswick Europe Holdings Limited England and Wales Brunswick European Treasury Center SprL Belgium Brunswick Family Boat Co. Inc. Delaware Brunswick Financial Services Corporation Delaware Brunswick GmbH Germany Brunswick Hungary Manufacturing and Trading Limited Liability Company Hungary Brunswick International GmbH Germany Brunswick International Limited Delaware Brunswick Italia Holding S.r.l. Italy Brunswick Leisure Boat Company, LLC Indiana Brunswick Marina, LLC Delaware Brunswick Marine in EMEA, Inc. Delaware Brunswick Marine in Finland and the Baltic States Oy Finland Brunswick Marine in Poland Sp. z o.o Poland Brunswick Singapore Holdings Pte. Ltd. Singapore Centennial Assurance Company, Ltd. Bermuda Land 'N' Sea Corporation Delaware Land 'N' Sea Distributing, Inc. Florida Leiserv, Inc. Delaware Life Fitness (Atlantic) B.V. Netherlands Life Fitness Europe GmbH Germany Life Fitness, Inc. Delaware Life Fitness (U.K.) Limited England and Wales Life Fitness Asia Pacific Limited Hong Kong Lund Boat Company Delaware Marine Power International Limited Delaware Marine Power International Limited Filial av utenlandsk foretak Norway Brunswick Marine in Norway Brunswick Marine in France S.A. France Mercury Marine Limited / Mercury Marine Limitee Canada Mercury Marine Technology Suzhou Company Ltd. China Mercury Marine do Brasil Industria e Comercio Ltda Brazil Normalduns B.V. Netherlands Performance Motor Yachts Limited England and Wales Princecraft Boats Inc. / Bateaux Princecraft Inc. Canada Protokon Manufacturing Developing and Trading Limited Liability Company Hungary Sea Ray Boats, Inc. Florida Meridian Yachts, Sea Ray Boats Sealine International Limited England and Wales Triton Boat Company, L.P. Tennessee
